DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s arguments and request for reconsideration of application 16/662,154 (10/24/19) filed on 8/17/21.
The restriction dated 02/05/01 has been withdrawn in light of the Petition Decision granted 11/05/21.  Claims 1 - 15 have been examined herein.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites, “generating a charging approval or a charging denial at the server system responsive to the charging request, the charging approval or the charging denial being provided from the server system to the charging station;”
This should be -- generating a charging approval or a charging denial at the server system responsive to the charging request, the charging approval or the charging denial being provided from the server system to the charging station; --
To avoid undue interpretation, consistent terminology should be used.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 - 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 9 - 15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 9, is/are directed to a process (i.e. a method).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity

The claim as a whole recites a method of organizing human activity.  The claimed invention involves receiving, as part of a charging request, a unique identifier associated with the electric vehicle; determining an account associated with the unique identifier; and generating a charging approval or a charging denial responsive to the charging request, which is a fundamental economic principles or practices (charging approval or charging denial responsive to a charging request); commercial or legal (charging approval or charging denial responsive to a charging request); and managing personal behavior or relationships or interactions between people (providing, receiving, determining, generating).  

The mere nominal recitation of “at a server system” does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to receiving, as part of a charging request, a unique identifier associated with the electric vehicle; determining an account associated with the unique identifier; and generating a charging approval or a charging denial responsive to the charging request.  

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind.   That is, other than reciting “at a server system”, nothing in the claim element precludes the steps from practically being performed in the mind.  In other words, the claim encompasses the user manually receiving, as part of a charging request, a unique identifier associated with the electric vehicle; determining an account associated with the unique identifier; and generating a charging approval or a charging denial responsive to the charging request.
  


PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of “providing a server system that is communicatively coupled, over a network and via a network connection to a wireless network provider, to the electric vehicle and to the vehicle charging station”; the “receiving”, “determining” and “generating” steps occurring “at the server system”; and “the charging approval or the charging denial being provided from the server system to the charging station; wherein the charging denial prevents the vehicle charging station from providing a charging output for charging the electric vehicle; and wherein the charging approval enables the vehicle charging station to provide a quantity of electrical charging power to the electric vehicle”..  NOTE:  The claims do not claim or suggest the “server system” actually does any of the steps required of the claimed invention.  Assuming for arguments sake the “server system” actually performed all the steps required of the claimed invention, which it does not, the additional element(s) is/ are still recited at a high level of generality (i.e., as a generic computer performing the generic computer functions of) (a) data receipt/ transmission (e.g., “providing”, “receiving” etc. step(s) as claimed); and (b) data processing (e.g., “determining”, “generating”, etc. step(s) as claimed).  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering charging request data, and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  .  Assuming for arguments sake the “server system” actually performed all the steps required of the claimed invention, which it does not, it is still recited at a high level of generality, and merely automates the step(s).  Even with this interpretation, the “server system” limitations are no more than mere instructions to apply the exception using generic computer components.  A more reasonable interpretation of the claimed invention is that the “at a server system” suggests the “server system” is being used as a tool to perform the abstract idea.  Second, although the claimed invention recites “providing a server system that is communicatively coupled, over a network and via a network connection to a wireless network provider, to the electric vehicle and to the vehicle charging station”, this limitation can be interpreted as adding insignificant extra-solution activity to the judicial exception and generally linking the use of the judicial exception to a particular technological environment or field of use.  This recitation of technology is nominal or tangential to the invention.  For example, although the limitation suggests that the “server system” is “communicatively coupled” to the “electric vehicle”, the claimed invention never describes the exchange of information between the “server system” and “electric vehicle” via this communication channel.  For example, although the limitation suggests the “server system” is “communicatively coupled” to the “vehicle charging station”, the claimed invention never requires or positively recites the exchange of information between the “server system” and the “vehicle charging station”.   exclusively from the perspective of what happens “at the server system”.  For example, although the claim recites, “wherein the charging denial prevents the vehicle charging station from providing a charging output for charging the electric vehicle; and wherein the charging approval enables the vehicle charging station to provide a quantity of electrical charging power to the electric vehicle”, the actual charging occurs “at the “vehicle charging station”, not “at the server system” claimed.  (b) Although an “electric vehicle” and “vehicle charging system” are mentioned in the claim, the “electric vehicle” and “vehicle charging station” are merely interacting with the “server system”.  Applicant is not claiming positively recited steps or acts performed by the “electric vehicle” or “vehicle charging station” themselves.  (c) Although a “network” is mentioned in the claim and the “network” provides for communication between the “server system” and the “electric vehicle” and the “server system” and the “vehicle charging station”, the various machines never actually exchange any information over this “network” with one another.

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.

2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 10/24/19 does not provide any indication that the “server system” is anything other than a generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant data receipt/ transmission (e.g., “providing”, “receiving” etc. step(s) as claimed); and (b) data processing (e.g., “determining”, “generating”, etc. step(s) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data receipt/ transmission (e.g., “providing”, “receiving” etc. step(s) as claimed); and (b) data processing (e.g., “determining”, “generating”, etc. step(s) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).    Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no invention concept in the claim, and thus the claim is ineligible.
Dependent claims 10 - 15 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claims 1, 2, 4 and 8:  The preamble of claims 1, 2, 4 and 8 suggest the clams are directed to a “vehicle charging station”.  In the body of claims 1, 2, 4 and 8, applicant is claiming the “server system” and the configuration thereof as though the “server system” is another component of the “vehicle charging station” on par with components such as the “connector”, “station meter”, “processor”.  This contradicts applicant’s specification which suggests that the “vehicle charging station” and “server system” are two separate and distinct devices.  The “vehicle charging station” described in the specification would not be performing the steps or acts required of the “server system” nor have the “server system” as a component.  See Figs. 1, 2, para. [0024] [0028] of applicant’s specification as filed 10/24/19.
Re Claim 9:   Claim 9 recites, “providing a server system that is communicatively coupled, over a network and via a network connection to a wireless network provider, to the electric vehicle and to the vehicle charging station;” Although applicant’s specification supports the idea of the “server system” being communicatively coupled to the “vehicle charging station” “over a network”,  applicant’s specification does not support the idea of the “server system” being communicatively coupled to the “vehicle 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1, 2, 4 and 8:  The preamble of claims 1, 2, 4 and 8 suggest the clams are directed to a “vehicle charging station”.  In the body of claims 1, 2, 4 and 8, applicant is claiming the “server system” and the configuration thereof as though the “server system” is another component of the “vehicle charging station” on par with components such as the “connector”, “station meter”, “processor”.  
"An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…" In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989)

Re Claim 15:  Claim 15 appears to be mixing statutory classes.  The preamble of claim 15 suggests that it is directed to process (i.e., “method”) which is defined by the steps or acts performed, claim 15 is drafted in a format more suggestive of a machine 
NOTE:  The particular language used is not required, but is intended as an aide to the applicant in overcoming one or more of the objections and/ or rejections noted in this office action.  Alternative language may be proposed.  Please indicate where support may be found in the specification for any amendments made.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 3, 4, 5 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor-Haw, US Pub. No. 2010/0013434 in view of Chen, US Pub. No. 2010/0045232 and Outwater, US Pub. No. 2010/0065627.
Re Claim 1:  Taylor-Haw discloses a vehicle charging station for use in delivering electrical charging power to an electric vehicle that includes a unique identifier associated therewith, the vehicle charging station comprising: 
a connector configured to electrically couple the vehicle charging station to the electric vehicle (Taylor-Haw, [0034] [0042] [0045] [0047] [0081]); 
a station meter configured to track a quantity of electrical charging power delivered to the electric vehicle via the connector (Taylor-Haw, [0019] [0048] [0060] [0099] [0103]); 
and a processor, wherein the processor upon execution of a module, is configured to: communicatively couple the vehicle charging station to the electric vehicle (Taylor-Haw, abstract, [0016] [0017]); 
communicatively couple, over the network, the vehicle charging station to a server system (Taylor-Haw, abstract, [0019][0022] [0025] [0049]); 
receive the unique identifier from the electric vehicle (Taylor-Haw, abstract, [0016] [0017] [0023]); 
and transmit the unique identifier to the server system (Taylor-Haw, abstract, [0019] [0022] [0022] [0049]); 
wherein, upon receipt of the unique identifier, the server system: determines an account associated with the unique identifier (Taylor-Haw, abstract, [0019] [0022] [0022] [0049], 
and generates a charging approval or a charging denial (Taylor-Haw, abstract, [0019] [0022] [0022] [0049]) [0061] [0066] [0067], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause that is not further limiting of the claimed invention.  NOTE:  The claimed invention is exclusively from the perspective of the “vehicle charging station”.  This limitation is directed to what a separate, unclaimed device (i.e., “server system”) is doing.); 
wherein the charging denial denies access to electrical charging power at the vehicle charging station (Taylor-Haw, abstract, [0019] [0022] [0022] [0049]) [0061] [0066] [0067], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause that is not further limiting of the claimed invention, See also MPEP § 2103 I. C. and MPEP § 2111.04, optional/ conditional language interpreted as not further limiting of the claimed invention.); 
and wherein the charging approval provides access to electrical charging power at the vehicle charging station (Taylor-Haw, abstract, [0019] [0022] [0022] [0049]) [0061] [0066] [0067], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause that is not further limiting of the claimed invention, See also MPEP § 2103 I. C. and MPEP § 2111.04, optional/ conditional language interpreted as not further limiting of the claimed invention.); 
and wherein the processor, upon execution of a module, is further configured to: 

when the input is a charging denial, prevent a charging output for charging the electric vehicle and display a message indicating a reason for the prevention of the charging output (Taylor-Haw, [0020] [0061] [0066] [0067], See also MPEP § 2103 I. C. and MPEP § 2111.04, optional/ conditional language interpreted as not further limiting of the claimed invention); 
and when the input is a charging approval, deliver a quantity of electrical charging power to the electric vehicle via the connector and meter the quantity of electrical charging power delivered to the electric vehicle via the station meter (Taylor-Haw, [0020] [0061] [0066] [0067], See also MPEP § 2103 I. C. and MPEP § 2111.04, optional/ conditional language interpreted as not further limiting of the claimed invention).  
Although Taylor-Haw discloses communicatively couple the vehicle charging station to the electric vehicle;  Taylor-Haw fails to explicitly disclose communicatively couple, over a network and via a network connection to a wireless network provider, the vehicle charging station to the electric vehicle; 
Although Taylor-Haw discloses when the input is a charging denial, prevent a charging output for charging the electric vehicle.  Taylor-Haw fails to explicitly disclose 
when the input is a charging denial, display a message indicating a reason for the prevention of the charging output; 
	Chen discloses:

	Outwater discloses:
and when the input is a charging denial, display a message indicating a reason for the prevention of the charging output (Outwater, [0016] [0017]); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Taylor-Haw by adopting the teachings of Chen and Outwater to provide communicatively couple, over a network and via a network connection to a wireless network provider, the vehicle charging station to the electric vehicle; when the input is a charging denial, prevent a charging output for charging the electric vehicle and display a message indicating a reason for the prevention of the charging output. 
One would have been motivated to improve the ease and convenience of use.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 2:  Taylor-Haw in view of Chen and Outwater discloses the claimed invention supra and Taylor-Haw further discloses wherein the server system, upon receipt of the unique identifier, is configured to generate the charging approval or the charging denial based on the account associated with the unique identifier (Taylor-Haw, abstract, [0019] [0022] [0022] [0049]) [0061] [0066] [0067], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause that is not further limiting of the claimed invention.  NOTE:  The claimed invention is exclusively from the perspective of the “vehicle charging station”.  This limitation is directed to what a separate, unclaimed device (i.e., “server system”) is doing.).  
Re Claim 3:  Taylor-Haw in view of Chen and Outwater discloses the claimed invention supra and Outwater further discloses wherein the server system, upon receipt of the unique identifier, is configured to generate the charging approval or the charging denial based on the location of the electric vehicle and/or the vehicle charging station, and/or based on a rate per unit of the electrical charging power at a time of the receipt of the unique identifier (Outwater, abstract, [0007] [0023], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause that is not further limiting of the claimed invention.  NOTE:  The claimed invention is exclusively from the perspective of the “vehicle charging station”.  This limitation is directed to what a separate, unclaimed device (i.e., “server system”) is doing.).
Re Claim 4:  Taylor-Haw in view of Chen and Outwater discloses the claimed invention supra and Outwater further discloses wherein the server system is configured to delay the charging approval based on one or more of a system-wide electrical power demand at a time of the receipt of the unique identifier and a rate per unit of the electrical charging power at a time of the receipt of the unique identifier (Outwater, abstract, [0007] [0023], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause that is not further limiting of the claimed invention.  NOTE:  The claimed invention is exclusively from the perspective of the “vehicle charging station”.  This limitation is directed to what a separate, unclaimed device (i.e., “server system”) is doing.).  
Re Clam 5:  Taylor-Haw in view of Chen and Outwater discloses the claimed invention supra and Taylor-Haw further discloses wherein the processor, upon execution of the module, is further configured to transmit, to the server system, the quantity of electrical charging power delivered to the electric vehicle to determine a transaction amount (Taylor-Haw, [0019] [0048] [0060] [0099] [0103], See also MPEP § 2103 I. C. and MPEP § 2111.04, “intended use/ result” interpreted as not further limiting of the claimed invention).  
Re Claim 7:  Taylor-Haw in view of Chen and Outwater discloses the claimed invention supra and Outwater further discloses wherein the processor, upon execution of the module, is configured to display at least one of the quantity of electrical charging power delivered to the electric vehicle, a monetary value of the quantity of electrical charging power delivered to the electric vehicle, and a quantity of electrical charging power remaining to be delivered to the electric vehicle (Outwater, [0016] [0017]).  
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor-Haw in view of Chen and Outwater as applied to claim 1 above, and further in view of McArthur, US Pub. No. 2002/0132144.
Re Claim 6:  Taylor-Haw in view of Chen and Outwater discloses the claimed invention supra but fails to explicitly disclose wherein the processor, upon execution of the 
	McArthur discloses:
wherein the processor, upon execution of the module, is further configured to compare the metered quantity of electrical charging power delivered to the electric vehicle with a metered value determined by the electric vehicle (McArthur, [0128] [0135] [0142]). 
	One would have been motivated to improve accuracy.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor-Haw in view of Chen and Outwater as applied to claim 1 above, and further in view of Ambrosio, US Pub. No. 2010/0049737.
Re Claim 8:  Taylor-Haw in view of Chen and Outwater discloses the claimed invention supra but fails to explicitly disclose wherein in generating the charging approval, the server system is configured to provide a schedule comprising a rate per unit of electrical charging power to the processor.

wherein in generating the charging approval, the server system is configured to provide a schedule comprising a rate per unit of electrical charging power to the processor (Ambrosio, [0050] [0052] [0053], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause that is not further limiting of the claimed invention.  NOTE:  The claimed invention is exclusively from the perspective of the “vehicle charging station”.  This limitation is directed to what a separate, unclaimed device (i.e., “server system”) is doing.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Taylor-Haw in view of Chen and Outwater by further adopting the teachings of Ambrosio to provide wherein in generating the charging approval, the server system is configured to provide a schedule comprising a rate per unit of electrical charging power to the processor.
	One would have been motivated to improve transparency.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claims 9, 10, 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor-Haw, US Pub. No. 2010/0013434 in view of Chen, US Pub. No. 2010/0045232. 
Re Claim 9:  Taylor-Haw discloses method for authorizing and monitoring delivery of electrical charging power to an electric vehicle from a vehicle charging station, the method comprising: 
providing a server system that is communicatively coupled, over a network, to the vehicle charging station (Taylor-Haw, abstract, [0019][0022] [0025] [0049]); 
receiving at the server system, as part of a charging request, a unique identifier associated with the electric vehicle (Taylor-Haw, abstract, [0019] [0022] [0022] [0049]); 
determining an account associated with the unique identifier at the server system (Taylor-Haw, abstract, [0019] [0022] [0022] [0049]); 
and generating a charging approval or a charging denial at the server system responsive to the charging request, the charging approval or the charging denial being provided from the server system to the charging station (Taylor-Haw, abstract, [0019] [0022] [0022] [0049]) [0061] [0066] [0067], See also MPEP § 2103 I. C. and 2111.04, Interpreted akin to a “wherein” clause that is not further limiting of the claimed invention); 
wherein the charging denial prevents the vehicle charging station from providing a charging output for charging the electric vehicle (Taylor-Haw, abstract, [0019] [0022] [0022] [0049]) [0061] [0066] [0067], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause that is not further limiting of the claimed invention, See also MPEP § 2103 I. C. 
and wherein the charging approval enables the vehicle charging station to provide a quantity of electrical charging power to the electric vehicle (Taylor-Haw, abstract, [0019] [0022] [0022] [0049]) [0061] [0066] [0067], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause that is not further limiting of the claimed invention, See also MPEP § 2103 I. C. and MPEP § 2111.04, optional/ conditional language interpreted as not further limiting of the claimed invention).  
	Although Taylor-Haw discloses providing a server system that is communicatively coupled, over a network, to the vehicle charging station, Taylor-Haw fails to further disclose providing a server system that is communicatively coupled, over a network and via a network connection to a wireless network provider, to the electric vehicle.
	Chen discloses:
providing a server system that is communicatively coupled, over a network and via a network connection to a wireless network provider, to the electric vehicle (Chen, [0009] [0010] [0019] [0036] [0079] [0095] [0112]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Taylor-Haw by adopting the teachings of Chen to provide providing a server system that is communicatively coupled, over a network and via a network connection to a wireless network provider, to the electric vehicle and to the vehicle charging station.
One would have been motivated to improve the ease and convenience of use.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 10:  Taylor-Haw in view Chen discloses the claimed invention supra and Taylor-Haw further discloses wherein in generating the charging approval or the charging denial, the method comprises generating the charging approval or the charging denial based on the account associated with the unique identifier (Taylor-Haw, abstract, [0019] [0022] [0022] [0049]) [0061] [0066] [0067]). 
Re Claim 13:  Taylor-Haw in view Chen discloses the claimed invention supra and Taylor-Haw further discloses wherein in generating the charging approval or the charging denial, the method comprises: 
determining a present monetary balance of the account (Taylor-Haw, abstract, [0019] [0022] [0022] [0049]) [0061] [0066] [0067]); and 
generating the charging approval or the charging denial based on the present monetary balance, with the charging denial being generated when the present monetary balance is less than a predetermined amount and the charging approval being generated when the present monetary balance is greater than the predetermined amount (Taylor-Haw, abstract, [0019] [0022] [0022] [0049]) [0061] [0066] [0067], See also MPEP § 2103 I. C. 
Re Claim 14:   Taylor-Haw in view Chen discloses the claimed invention supra and Taylor-Haw further discloses receiving at the server system, the quantity of electrical charging power delivered to the electric vehicle, to determine a transaction amount of the charging of the electric vehicle (Taylor-Haw, [0019] [0048] [0060] [0099] [0103], See also MPEP § 2103 I. C. and MPEP § 2111.04, “intended use/ result” interpreted as not further limiting of the claimed invention).  
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor-Haw in view of Chen as applied to claim 9above, and further in view of Outwater, US Pub. No. 2010/0065627.
Re Claim 11:  Taylor-Haw in view of Chen discloses the claimed invention supra but fails to explicitly disclose wherein in generating the charging approval or the charging denial, the method comprises generating the charging approval or the charging denial based on the location of the electric vehicle and/or the vehicle charging station, and/or based on a rate per unit of the electrical charging power at a time of the receipt of the unique identifier.  
	Outwater discloses:
wherein in generating the charging approval or the charging denial, the method comprises generating the charging approval or the charging denial based on the location of the electric vehicle and/or the vehicle charging station, and/or based on a rate per unit of the electrical charging power at a time of the receipt of the unique identifier (Outwater, abstract, [0007] [0023]).  

One would have been motivated to reduce cost and improve efficiency.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 12:  Taylor-Haw in view of Chen discloses the claimed invention supra but fails to explicitly disclose wherein when generating the charging approval, the method comprises delaying the charging approval based on one or more of a system-wide electrical power demand at a time of the receipt of the unique identifier and a rate per unit of the electrical charging power at a time of the receipt of the unique identifier.  
Outwater discloses:


It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Taylor-Haw in view of Chen by adopting the teachings of Outwater to provide wherein when generating the charging approval, the method comprises delaying the charging approval based on one or more of a system-wide electrical power demand at a time of the receipt of the unique identifier and a rate per unit of the electrical charging power at a time of the receipt of the unique identifier.  
One would have been motivated to reduce cost and improve efficiency.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor-Haw in view of Chen as applied to claim 9 above, and further in view of Ambrosio, US Pub. No. 2010/0049737.
Re Claim 15:  Taylor-Haw in view of Chen discloses the claimed invention supra but fails to explicitly disclose wherein in generating the charging approval, the server system is configured to provide a schedule comprising a rate per unit of electrical charging power to the vehicle charging station.
	Ambrosio discloses:
wherein in generating the charging approval, the server system is configured to provide a schedule comprising a rate per unit of electrical charging power to the vehicle charging station (Ambrosio, [0050] [0052] [0053]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Taylor-Haw in view of Chen by adopting the teachings of Ambrosio to provide wherein in generating the charging approval, the server system is configured to provide a schedule comprising a rate per unit of electrical charging power to the vehicle charging station.
One would have been motivated to improve transparency.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Response to Arguments
Election/ Restriction
Withdrawn
112
Applicant's arguments have been fully considered but they are not persuasive.  The claim(s) can still be interpreted as though applicant is claiming the steps or acts performed by the “server system” as though it is another component of the claimed “vehicle charging station” (which is inconsistent with applicant’s specification), instead of a separate, distinct and unclaimed device with whom the “vehicle charging station” interacts.  Please see remarks above under 112 rejection.  
Prior Art
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant argues, the prior art fails to explicitly disclose, “communicatively couple, over a network and via a network connection to a wireless network provider, the vehicle charging station to the electric vehicle;”
Chen discloses how a “module” that may be pre-integrated into a vehicle’s charging interface as an on-vehicle solution (akin to the “electric vehicle” claimed) can communicate in a “wireless” (akin to “communicatively couple, over a network and via a network connection to a wireless network provider” claimed) manner with an “access 
Applicant argues the prior art fails to explicitly disclose, “receive the unique identifier from the electric vehicle;”
Taylor-Haw discloses how a charging station (akin to “vehicle charging station” claimed) can obtain from a transponder or Radio Frequency Identification (RFID) tag associated with a vehicle (akin to “electric vehicle” claimed) account details (akin to “unique identifier” claimed).  It is not unreasonable to draw an analogy between the claimed “unique identifier” and the information, such as account details obtained from the transponder or RFID tag.  According to paragraphs [0025] [0030] of applicant’s specification as filed 10/24/19, for example, what applicant contemplated as the “unique identifier” may be nothing more than information identifying an account associated with the electric vehicle, such as an account number.  See citations supra.
Response to Amendment
As per the telephone interview with the applicant on Monday, 11/17/21, the following claims drafted by the examiner, are presented to applicant for consideration: 
CLAIM 1 A vehicle charging station for use in delivering electrical charging power to an electric vehicle that includes a unique identifier [[DELETE associated therewith]] of the electric vehicle embedded within the electric vehicle , the vehicle charging station comprising:   See also, paragraphs [0030] [0040] of applicant’s specification as filed 10/24/19.
a connector configured to electrically couple the vehicle charging station to the electric vehicle; a station meter configured to track a quantity of electrical charging power delivered to the electric vehicle via the connector; 
and a processor, wherein the processor upon execution of a module, is configured to: communicatively couple, over a network and via a network connection to a wireless network provider, the vehicle charging station to the electric vehicle; 
communicatively couple, over the network, the vehicle charging station to a server system; receive the unique identifier from the electric vehicle via the network connection to the wireless network provider;  See also, paragraphs [0010] of applicant’s specification as filed 10/24/19.
and transmit the unique identifier to the server system; 
wherein, upon receipt of the unique identifier, the server system: determines an account associated with the unique identifier; and generates a charging approval or a charging denial; wherein the charging denial denies access to electrical charging power at the vehicle charging station; 
and wherein the charging approval provides access to electrical charging power at the vehicle charging station; 

receive an input from the server system comprising one of the charging approval and the charging denial; 
when the input is a charging denial, prevent a charging output for charging the electric vehicle and display a message indicating a reason for the prevention of the charging output; 
and when the input is a charging approval, deliver a quantity of electrical charging power to the electric vehicle via the connector and meter the quantity of electrical charging power delivered to the electric vehicle via the station meter.
CLAIM 2 A vehicle charging station in accordance with Claim 1, wherein the server system, upon receipt of the unique identifier, [[DELETE is configured to generate]] generates the charging approval or the charging denial based on the account associated with the unique identifier.  
CLAIM 3 A vehicle charging station in accordance with Claim 2, wherein the server system, upon receipt of the unique identifier, [[DELETE is configured to generate]] generates the charging approval or the charging denial based on the location of the electric vehicle and/or the vehicle charging station, and/or based on a rate per unit of the electrical charging power at a time of the receipt of the unique identifier.  
CLAIM 4 A vehicle charging station in accordance with Claim 1, wherein the server system [[DELETE is configured to delay]] delays the charging approval based on one or more of a system-wide electrical power demand at a time of the receipt of the unique 
CLAIM 8  A vehicle charging station in accordance with Claim 1, wherein in generating the charging approval, the server system [[DELETE is configured to provide]] provides a schedule comprising a rate per unit of electrical charging power to the processor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to electric vehicle charging and/ or billing.
US 20100114798 A1
US 20100049533 A1
US 20090063680 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697